Citation Nr: 1130769	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-39 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.  

2.  Entitlement to an increased rating for tinea versicolor with history of variously diagnosed skin rash, rated as 10 percent disabling prior to March 30, 2010 and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied service connection for PTSD and denied entitlement to an increased rating in excess of 10 percent for the Veteran's service-connected skin disability.

In a June 2011 rating decision, the RO granted an increased rating of 30 percent, for the Veteran's skin disability, effective March 31, 2010. 

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, regardless of the precise diagnosis. 

The Board remanded the claim for additional development in February 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Throughout the appellate period, the Veteran's skin disability has required the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs and has covered at least 40 percent of his body without disfigurement of the head, face or neck.


CONCLUSION OF LAW

The criteria for a 60 percent rating for tinea versicolor with history of variously diagnosed skin rash, and no more, have been met throughout the course of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran received such notice in September 2006 and September 2008 letters.   

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision.  

In the letter issued in September 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the September and October 2006 letters requested that the Veteran submit any relevant evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the September and October 2006 letters.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in March 2011 for his increased rating claim.  The Veteran has recently reported the existence of a Vocational Rehabilitation folder; however, he has not reported that it contains information referable to his skin condition and has affirmatively indicated that VA has obtained all evidence pertaining to the skin condition.

The issues on appeal were previously before the Board in February 2011, when they were remanded for additional development.  In accordance with the remand instructions, the Social Security Administration records were obtained and the Veteran was provided VA examinations in March and April 2011.  Since the record reflects compliance with the February 2011 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin Disability

The Veteran's service-connected versicolor with history of variously diagnosed skin rash is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.

The Veteran's claim for increased rating was received in July 2006.  The relevant focus for adjudicating his claim is the period beginning July 2005, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. 
§ 3.156(b) (2010).

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  38 C.F.R. § 4.118, (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002); VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 
38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  Moreover, the substance of Diagnostic Code 7806 was not changed in the amendments and, as explained below, it is the only applicable diagnostic code in this claim for an increased rating.  

Under Diagnostic Code 7806, a 30 percent rating is available for when the skin disability affects 20 to 40 percent of the entire body or exposed areas of the body or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is available for a skin disability affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The 60 percent evaluation is the maximum schedular evaluation that may be assigned under Diagnostic Code 7806.  

The record contains an evaluation form dated in June 2009 from the Veteran's treating VA doctor, Dr. L.C., which indicates that some of his prescribed medications are corticosteroids or other immunosuppressive drugs and are considered to be systemic therapy.  The doctor stated that the Veteran would be required to take these medications for his service-connected skin condition for life, as needed, and that 50 percent of his body was affected.  

During a November 2006 VA examination, the Veteran was noted to be using mometasone and hydroxyzine during the last 12 months as well as absorbase since August 2006.  Mometasone, also known as mometasone furoate, is a corticosteroid.  See Dorland's Illustrated Medical Dictionary 1193 (31st ed. 2007).

He received a second VA examination in March 2011 where he reported an increase in the severity of itching and that his symptoms were constant.  The examiner noted the use of triamcinolone, which was listed as a corticosteroid, twice daily constantly throughout the last 12 months for eczema.  In addition, hydroxyzine, which was listed as an immunosuppressive or systemic treatment, was used at bedtime constantly throughout the last 12 months.  

Throughout the appeal, the Veteran's skin disability has affected varying amounts of his body.  For example, at the time of the March 2011 VA examination the percent of total body area affected was between 20 and 40 percent.  However, the Veteran has consistently reported that his skin disability flares up, particularly with changes in the weather or when he sweats.  As noted above, his treating VA doctor noted that 50 percent of his body was affected in June 2009.  

The Veteran and his wife have also consistently stated that his skin disability has spread across different or greater areas of his body and his symptoms have continually worsened.  Dry skin or a skin rash is certainly among the types of disabilities which are capable of observation to a layperson.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (in certain circumstances, lay evidence may be sufficient to establish a medical diagnosis); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (varicose veins are capable of lay observation).  Moreover, the record shows that he has regularly been prescribed or has reported consistently using corticosteroid ointments.  

Resolving all doubt in the Veteran's favor, the Board finds that the record supports a finding of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs and has frequently affected at least 40 percent of his entire body and a 60 percent disability rating is assigned for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2002).  As such, the Veteran is in receipt of the highest possible schedular disability rating applicable for this disability.  

Diagnostic Code 7806 does provide that eczema can be rated, in the alternative under diagnostic codes pertaining to scars.  The only code for rating scars that allows for a higher evaluation than 60 percent, is Diagnostic Code 7800, which concerns burn scars and disfigurement of the head, face, or neck.  However, there is no evidence of disfigurement of the head face and neck.  The November 2006 VA examiner specifically found that there was no disfigurement or scarring and the March 2011 VA examiner found only redness of the face in the nasolabial folds.  VAMC and private treatment records are negative for evidence of disfigurement or scarring of the head, face, and neck.  As there is no evidence of any of the signs of disfigurement or asymmetry, this section cannot serve as the basis for an evaluation in excess of 60 percent.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The rating criteria contemplate the Veteran's disability.  His skin disease manifested by symptoms such as itching, dryness and cracking, has required systemic therapy and has covered forty to fifty percent of his body.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.



Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

The Veteran has not reported that he is unemployed due to a service-connected disability and there is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.


ORDER

A 60 percent rating for tinea versicolor with history of variously diagnosed skin rash is granted for the entire period here on appeal.  


REMAND

The Veteran reported in a statement received by the Board in August 2011 that his vocational rehabilitation folder contains a mental health evaluation conducted at the VAMC in Hampton, Virginia, in June 2011.  He also stated that there was a mental health evaluation conducted at the James J. Peters VAMC in Bronx, New York.  The file does not contain any records from June 2011 and the only VA mental health examination of record was conducted in April 2011 at the Hampton VAMC.  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA physicians.  See Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA also has a statutory duty to obtain relevant records generated by Federal entities.  38 U.S.C.A. § 5103(b) (West 2002).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   The RO or AMC should take the necessary steps to obtain all records of the Veteran's treatment at the Hampton and Bronx VAMCs, including any outstanding mental health treatment records and the June 2011 mental health evaluation referenced by the Veteran in his August 2011 statement.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  The RO or AMC should obtain all records pertaining to the Veteran's participation in VA Vocational Rehabilitation programs, including the vocational rehabilitation folder, and the June 2011 evaluation referenced by the Veteran in his August 2011 statement.

3.  If, and only if, the newly received evidence indicates a diagnosis of PTSD, the agency of original jurisdiction should refer the evidence to the examiner who conducted the April 2011.  

The examiner should provide an opinion as to whether the Veteran now meets the criteria for a diagnosis of PTSD, and if so, the stressors supporting the diagnosis and whether there was evidence of behavior changes in response to any personal assault that served as a stressor supporting the diagnosis.  

The examiner should provide reasons for these opinions.

If the April 2011 examiner is unavailable, the Veteran should be provided a new examination.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


